[ex1028skecbloompreferred001.jpg]
[***] Certain confidential information contained in this document, marked by
brackets has been omitted and filed separately with Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Preferred Distributor Agreement This Preferred Distributor Agreement (the
“Agreement”) is entered into as of November 14, 2018 (the “Effective Date”) by
and between Bloom Energy Corporation (“Company”), a corporation established
under the laws of the State of Delaware, United States of America, and SK
Engineering & Construction Co., Ltd, a corporation established under the laws of
the Republic of Korea (“Distributor”). Each of Company and Distributor are a
“Party” and together are the “Parties”. RECITALS WHEREAS, Company develops,
manufactures and supplies certain Products in connection with electric power
facilities. Distributor is experienced and engaged in the business of
engineering, procuring, and constructing electric power facilities on a turnkey
basis, including the distribution of electric power generation components
integrated into such facilities; and WHEREAS, the Parties desire to set forth
the terms and conditions pursuant to which Distributor shall acquire Products
from Company and distribute them to Customers located in the Republic of Korea
pursuant to the turnkey development, engineering, procurement, and construction
of solid oxide fuel cell generation facilities, all as further described herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows: AGREEMENT 1. Definitions and Rules
of Interpretation. (a) Definitions. “Ancillary Equipment” means, collectively,
the Company-Required Ancillary Equipment and the Distributor-Procured Ancillary
Equipment. “Bloom Energy Server” means the solid oxide fuel cell server
manufactured by Company, consisting of the exterior box and all components
inside, including without limitation the fuel cell stack and power electronics.
“Bundang Standard” means a limitation of liability in each service year equal to
[***] of the annual LTSA service fee for such service year; provided, that if
liability for liquidated damages in any year exceed the foregoing limitation,
then such underperformance will be debited from the performance bank for the
following service year. “Business Day” means Monday through Friday, between 9am
and 5pm in the location of the Project site, excluding Korean holidays. “Claims”
shall have the meaning given to it in Section 11(b) hereof. “Commissioning
Capacity Specification” means the Rated Capacity specification required for
Products to pass the Commissioning Test applicable to such Products, as defined
in the Purchase Order for such Products. “Commissioning Completion” shall have
the meaning given to it in Section 4(a) hereof. OHS West:260264226.7[***]
Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred002.jpg]
“Commissioning Duration Specification” means the period of time during which the
Commissioning Test for Products is performed, as defined in the Purchase Order
for such Products. “Commissioning Efficiency Specification” means the Efficiency
specification required for Products to pass the Commissioning Test applicable to
such Products, as defined in the Purchase Order for such Products.
“Commissioning Test” means the testing of the Products for a Project to
determine whether it achieves the Commissioning Efficiency Specification when
brought to the Commissioning Capacity Specification for the Commissioning
Duration Specification, calculated by dividing (a) the AC electrical output
(expressed in Therms) of the Products as measured at the Products’ transformers,
by (b) the total LHV fuel input (expressed in Therms) of the Products, as
measured at the Products’ Company-designated gas meter. The Commissioning Test
includes the pre-power up check, fuel flow test, water system test,
communication system test, and items as may be specified in a Purchase Order.
“Company Performance LD Cap” shall have the meaning given to it in Section
3(c)(ii) hereof. “Company-Required Ancillary Equipment” means equipment for a
Project, other than the Bloom Energy Server, which Distributor must purchase
from Company to enable installation and operation, including without limitation
equipment set forth on Exhibit A, as may be updated and delivered to Distributor
from time to time. “Company Trademarks” shall have the meaning given to it in
Section 9(f) hereof. “Confidential Information” shall mean (i) any information
disclosed by Company to Distributor that is in written, graphic, machine
readable or other tangible form and is marked “Confidential,” “Proprietary” or
in some other manner to indicate its confidential nature; (ii) oral information
disclosed by Company to Distributor pursuant to this Agreement that is
designated as confidential at the time of disclosure, and reduced to a writing
marked as confidential and delivered by Company to Distributor within a
reasonable time; (iii) any information a reasonable person in the circumstances
would understand to be confidential, including without limitation non-public
information contained in an RFP submission and the pricing terms of this
Agreement. Notwithstanding any failure to so identify it, all non-public
information embodied in the Products, including without limitation the source
code underlying object code and bitmaps embodied in the Products, shall be
Confidential Information. “Customer” means any third party that obtains a
Product integrated into a solid oxide fuel cell power facility in the Territory
for the purpose of generating electricity, and not for further distribution or
resale. “Customer Agreement” means an agreement between a Customer and
Distributor for the supply of Products. Where Distributor is the EPC Contractor
for a Project, the Customer Agreement may be an EPC Agreement. Where Distributor
is not the EPC Contractor for a Project, the Customer Agreement is not required
to be the EPC Agreement. “Delivery” shall have the meaning given to it in
Section 7(d)(i) hereof. [***]. “Distributor-Procured Ancillary Equipment” means
equipment for a Project, not including the Bloom Energy Server and
Company-Required Ancillary Equipment, which Distributor may procure from
suppliers other than Company, for use in the installation of a Project. [***]
Confidential Treatment Requested 2



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred003.jpg]
“Documentation” means published written documentation related to the
specifications, performance, installation, use or maintenance of the Products
provided by Company or a Supplier under this Agreement. “EPC” means
“engineering, procurement, and construction.” “EPC Contractor” is the entity
responsible for engineering, procuring and constructing each Project.
“Exception” shall mean Exceptions to Distributor ROFR and Exceptions to Company
ROFR. [***]. “Force Majeure” means any act or circumstance that delays or
interferes with the affected Party’s performance of its obligations in
accordance with this Agreement, if such act or event is beyond the reasonable
control, and not the result of the fault or negligence, of the affected Party.
“Force Majeure” shall include the following acts or events: (i) acts of God;
(ii) acts of civil or military authority, war, riot, or other civil
disturbances; (iii) fire or explosions not caused by the Products; (iv) the
elements, extraordinarily extreme weather, and acts of nature, or environmental
factors including storms, floods, dust, lightning and earthquakes; (v) failure
to maintain gas pressure or gas quality requirements at the input of the
Product; (vi) a malfunction or failure of the electric grid at the applicable
site of the Project (e.g. a brownout or blackout), including without limitation,
the failure of the electric grid to comply with, as applicable, the standards
set forth in the IEEE Standard 1547 for Interconnecting Distributed Resources
with Electric Power System, as may be amended from time to time; (vii) sabotage,
vandalism, theft, accident or destruction caused by a third party (other than a
contractor retainer by either Party), that materially impair either Party’s
ability to perform its obligations under this Agreement; (viii) any issues
caused by the addition or operation of onsite generation or electrical
infrastructure not comprising the Products; (ix) strikes, walkouts, lockouts or
similar labor actions or disputes; (x) or any other cause or causes which are
beyond such Party’s reasonable control; or (xi) the inability to connect to the
internet, or any other failure or unavailability of internet connectivity or
availability for any cause whatsoever, including fiber optic cable cuts,
interruption or failure of digital transmission links, hacker attacks. “Force
Majeure” shall not include a Party’s financial inability to perform under this
Agreement. “GenCo” means a generation company owned by the government of the
Republic of Korea. “Indemnified Parties” shall have the meaning given to it in
Section 11(b) hereof. [***] Confidential Treatment Requested 3



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred004.jpg]
“Indemnifying Party” shall have the meaning given to it in Section 11(b) hereof.
“Initial Term” shall have the meaning given to it in Section 13(a) hereof.
“Invoice Due Date” means, for invoices issued by Company (a) prior to January 1,
2019, within sixty (60) days of receipt of such invoice; and (b) on or after
January 1, 2019, within forty- five (45) days of receipt of such invoice. “kW”
means kilowatts, and “MW” means megawatts. All references to kW and MW of
Projects refer to the rated output of such Projects. [***]. “Licensed Material”
means (a) the Products, and (b) all documentation delivered hereunder by Company
to Distributor for use pursuant to the terms and conditions of this Agreement.
“Limited License” shall have the meaning set forth in Section 9(b) hereof.
“LTSA” means the “long term service agreement” pursuant to which O&M services
for a Project are rendered. “Major Subcontract” means any subcontract or series
of subcontracts for the performance of Distributor’s obligations under this
Agreement or under a Customer Agreement, having an aggregate value in excess of
fifty percent (50%) of the engineering and construction budget for such Project.
“Market” means Projects in the Territory that are not subject to an Exception.
“Marketing Materials” shall have the meaning set forth in Section 9(h) hereof.
“Non-EPC Project” shall have the meaning given to it in Section 3(d)(iii)
hereof. “Notice of Commissioning Completion” shall have the meaning given to it
in Section 4(a) hereof. “O&M” shall have the meaning given to it in Section 3(a)
hereof. “Performance Insurance” means a policy of insurance covering Company’s
non- payment of amounts due to Customer pursuant to a LTSA in connection with a
refund, repurchase, or similar consideration for passage of title and possession
to the applicable Products to Company. “Permitted Subcontractor” means a
subcontractor set forth on Exhibit B, or otherwise approved by Company in
writing, not to be unreasonable withheld, delayed, or denied; provided, however,
that in no event shall a competitor or potential competitor to Company be a
Permitted Subcontractor”. “Pre-Commissioning Completion Warranty” shall have the
meaning given to it in Section 4(b)(i) hereof. “Pre-Commissioning Completion
Warranty Period” shall have the meaning given to it in Section 4(b)(i) hereof.
“Product” means any of the Bloom Energy Server and Company-Required Ancillary
Equipment and any Software, Documentation or Updates provided pursuant to this
Agreement. “Product Price” shall have the meaning given to it in Section 6(a)(i)
hereof. “Prohibited Activities” shall have the meaning set forth in Section 9(c)
hereof. [***] Confidential Treatment Requested 4



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred005.jpg]
“Project” means a fuel cell energy generation project composed of Bloom Energy
Servers, together with applicable Company-Required Ancillary Equipment and
Distributor-Procured Ancillary Equipment. “Purchase Order” shall have the
meaning given to it in Section 7(b) hereof. “Rated Capacity” means the aggregate
rated capacity (expressed in kW) of the Bloom Energy Servers included in the
Project, as set forth in a duly-accepted Purchase Order. “Renewal Term” shall
have the meaning given to it in Section 13(a) hereof. “ROFR” shall have the
meaning given to it in Section 2(a) hereof. “ROFR Exercise Period” shall have
the meaning given to it in Section 2(a) hereof. “Standard Performance
Commitments” means: (a) Performance Guarantee (i.e. remedy is payment of
liquidated damages): (i) [***] lifetime cumulative total output factor with
banking (pre- transformer); (ii) if required by Customer, [***] lifetime
cumulative LHV efficiency with banking (pre-transformer); and (b) Performance
Warranty (i.e. remedy is repair, replacement, repurchase): (i) [***] lifetime
cumulative total output factor with banking (pre- transformer); (ii) if required
by Customer, [***] lifetime cumulative LHV efficiency with banking
(pre-transformer). “Software” means the software provided by Company or a
Supplier pursuant to this Agreement. “Suppliers” means any providers of third
party software that is included with Software provided under this Agreement.
“Technical Advisor” shall have the meaning give to it in Section 4(c) hereof.
“Term” shall have the meaning given to it in Section 13(a) hereof. “Territory”
means the Republic of Korea. “Third Party Software” has the meaning given to it
in Section 9(d) hereof. “Updates” means any corrections, enhancements, bug fixes
or other modifications for the Products provided to Distributor by Company
pursuant to this Agreement. “Warranty Correction” shall have the meaning given
to it in Section 4(b)(ii) hereof. (b) Rules of Interpretation. Unless a clear
contrary intention appears, (i) the singular includes the plural and vice versa;
(ii) “include” or “including” means including without limiting the generality of
the description preceding such term; (iii) the word “or” is not exclusive,
unless otherwise expressly stated; (iv) headings are provided for the
convenience of the parties and shall not affect the interpretation of a
provision; (v) all references to days or time shall mean such day or time in
California, U.S.A., except as may be expressly set forth in a Purchase Order;
(vi) all references to money shall be in United States dollars; except as may be
expressly set forth in a Purchase Order; and (vii) all references to “Korea”
refer to the Republic of Korea. References to sections, exhibits and schedules
are, unless otherwise indicated, references to sections, exhibits, and schedules
to this Agreement. References to an exhibit shall mean the referenced exhibit
and any sub-exhibits, schedules, sub-parts, components or attachments included
therewith. References to a section shall mean the referenced [***] Confidential
Treatment Requested 5



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred006.jpg]
section and all sub-sections thereof. All exhibits attached to this Agreement
are incorporated herein by this reference and made a part hereof for all
purposes. 2. ROFR; Appointment of Distributor. (a) Mutual Right of First
Refusal. Distributor shall have the right of first refusal during the Term (the
“Distributor ROFR”) to serve as the distributor of the Products for any fuel
cell generation project in the Territory that is not subject to an Exception to
Distributor ROFR. Company shall have the right of first refusal during the Term
(the “Company ROFR”; and each of Distributor ROFR and Company ROFR, a “ROFR”) to
serve as Distributor’s supplier of the generation equipment for any fuel cell
generation project in the Territory that is not subject to an Exception to
Company ROFR. Each ROFR is exercisable within ninety (90) days (“ROFR Exercise
Period”) from the date that Company or Distributor, as applicable, delivers
written notice to the counterparty, requesting such counterparty’s determination
of whether it will exercise its ROFR for such project. When a Party requests the
counterparty’s determination of whether it will exercise its ROFR for a project,
then notwithstanding whether the ROFR Exercise Period for such project is
terminated pursuant to Section 2(e)(ii)(1)b, the Party requesting such
determination shall continue to serve as the supplier or distributor (as
applicable to Company or Distributor, respectively) for such project. (b)A
Party’s ROFR will automatically terminate, and the counterparty proposing such
fuel cell generation project may determine whether to pursue such project, by
itself or with third parties, without the involvement of Party holding such
ROFR, if the Party holding such ROFR does not deliver written notice within the
ROFR Exercise Period that it wishes to exercise right to serve as supplier or
distributor (as applicable to Company and Distributor, respectively), for such
project. The ROFR is not a right to require that Company or Distributor
consummate any particular sales or service transaction for any particular
Project. Company and Distributor may each, in its sole discretion and for any
reason, determine whether to pursue or consummate any Project and enter into a
Purchase Order. If a Party chooses not to pursue or consummate any transaction
for which it has exercised the ROFR within the ROFR Exercise Period, such Party
shall not thereafter pursue or consummate such Project by itself or with a third
party. For the avoidance of doubt, a Party shall have no right with respect to
any project for which it does not exercise its right to serve as supplier or
distributor (as applicable to Company and Distributor, respectively) within the
ROFR Exercise Period. (c) Exceptions to Right of First Refusal. (i) During the
Initial Term of this Agreement: (1) The following projects are exempt from
Distributor’s ROFR (each, an “Exception to Distributor ROFR”): a. [***]. b.
[***]; c. [***]; d. [***]. (2) The following projects are exempt from Company’s
ROFR (each, an “Exception to Company ROFR”): [***] Confidential Treatment
Requested 6



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred007.jpg]
a. [***]. b. [***]: i. [***] ii. [***] iii. [***] iv. [***] v. [***] vi. [***]
vii. [***] viii. [***] (ii) Prior to the commencement of any Renewal Term, the
Parties shall mutually agree in writing regarding the Exceptions to Distributor
ROFR and Exceptions to Company ROFR to be applicable during such Renewal Term.
(d) Material Breach. If either Party offers a project that subject to the
counterparty’s ROFR (and is not subject to an applicable Exception) herein
without first sending a notice to the Party holding such ROFR in accordance with
Section 2(a), it shall constitute a material breach of the Agreement, but may be
cured by revoking such offer to the third party within five (5) days of written
notice thereof and thereafter proceeding in accordance with ROFR procedures set
forth in Section 2(a). (e) Annual Targets and ROFR. (i) Business Plan. The
Parties shall make best efforts to attain the following annual targets of
executed Purchase Orders, effective during the following years: 2018: [***]
2019: [***] 2020: [***] 2021: [***] (ii) Business Plan Shortfall. (1) Annual
Target. If the Parties do not execute Purchase Orders meeting the annual target
in 2018, 2019, or 2020 is not met and such shortfall: a. Is less than [***] of
the total target for such year, then the MW shortfall shall be added to the
following year’s target; or [***] Confidential Treatment Requested 7



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred008.jpg]
b. Is [***] or greater of the total target for such year, either Party will have
the unilateral right (but no obligation), exercisable annually within sixty (60)
days of the expiration of the prior calendar year, to terminate the ROFR
Exercise Period without liability; provided, however, that (1) the Parties shall
work together in good faith to achieve the annual target for the following year
(including such shortfall amount); (2) the MW capacity of each Purchase Order
executed during such year shall first be applied to such shortfall amount, prior
to being applied to the annual target (prior to the rollover of such shortfall
amount); and (3) if the shortfall amount is remedied during such year, then the
ROFR Exercise Period shall be automatically reinstated without necessity of
action by either Party, effective as of the date on which the shortfall amount
has been remedied. (iii) Business Plan Surplus. If the Parties execute Purchase
Orders in excess of the annual target in 2018, 2019, or 2020, then the MW
surplus shall be subtracted from the following year’s target. (iv) GenCo RFP. If
Distributor delivers written notice to Company requesting Company’s
determination of whether it will exercise its ROFR for a GenCo RFP, and is
selected as the winner of such GenCo RFP but Company chooses not to execute a
Purchase Order for such GenCo RFP, then the MW capacity of the transaction shall
be applied to the annual target for such calendar year as though a Purchase
Order had been executed; provided, however, that notwithstanding the foregoing,
such MW capacity shall not be applied for such calendar year if the reason that
Company chose not to exercise its ROFR or execute a Purchase Order arose from
either (a) risks to protection of Company’s intellectual property; or (b) [***].
(v) 2021. If the Parties renew for the Renewal Term, 2021 shall be subject to
the terms and conditions set forth in Section 2(e)(ii), shall receive the same
treatment as 2018, 2019 and 2020 receive with respect to shortfall and surplus
relative to the annual targets. If the Parties do not renew for the Renewal
Term, there shall be no liability for either Party arising out of the failure to
achieve the annual target in 2021. (vi) Appointment. (1) Subject to the terms
and conditions of this Agreement, Company hereby appoints Distributor, for the
Term, as an authorized distributor of the Products from Company for
redistribution to Customers pursuant to each Project in the Territory for which
Distributor has exercised the ROFR pursuant to Section 2(a). This appointment is
nonexclusive with respect to Projects outside the Territory, Projects subject to
an Exception, Projects for which Distributor has not exercised the ROFR pursuant
to Section 2(a), and Projects for which contracted sales occur following the
expiration of the Term or earlier termination of this Agreement in accordance
with its terms. In such cases, Company reserves the right to license and
distribute the Products directly and through any other remarketers, dealers,
distributors, sales representatives or other channels and for any purposes. In
such cases, Company reserves the right to market and sell upgrades for the
Products and/or other products or services to any Customer that has previously
obtained a licensed Product from Distributor. Subject to the terms and
conditions of this Agreement, Distributor will be free to establish its own
pricing for Products. (2) Each license of Products from Company to Distributor
pursuant to this Agreement shall be subject to, and governed by, this Agreement,
including without limitation the [***] Confidential Treatment Requested 8



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred009.jpg]
intellectual property provisions set forth in Section 9, and the export and
import restrictions set forth in forth in Section 14. Company shall not be bound
by, and specifically objects to, any term, condition or other provision which is
different from or in addition to the provisions of this Agreement and which is
submitted by Distributor in any order, receipt, acceptance, confirmation,
correspondence or otherwise, unless Company specifically agrees to such
provision in a writing signed by Company. 3. Resale Terms and Conditions. (a)
Intellectual Property. (i) Distributor shall comply with all intellectual
property limitations set forth in Section 9. (ii) Distributor shall make best
efforts to ensure that the intellectual property provisions of the Customer
Agreement (and, if applicable, related RFP bid materials) comply with the
following requirements, and shall receive Company’s written consent prior to
executing a Customer Agreement (which may occur as early as submission of RFP
bid materials) which does not comply with such provisions: (a) Company shall
have the exclusive right to conduct all monitoring, control, operations, and
maintenance activities (“O&M”) for each Project during the life thereof; (b)
Customer and all third parties shall otherwise comply with the Prohibited
Activities; (c) Company shall have a right of re-purchase upon abandonment, or
attempted sale or transfer of the Products or Project; and (d) pursuant to the
terms and conditions of the LTSA, Company shall have a right of re-purchase upon
termination of the LTSA for any reason. (b) Customer Agreement. (i)
Responsibility. Any Customer Agreement consummated with respect to a Project
shall be by and between Distributor and Customer, and Company shall have no
obligation or liability thereunder. As between Distributor and Customer,
Distributor shall be responsible for the performance of all obligations
thereunder, including obligations with respect to development, permitting,
engineering, procurement, and construction. Distributor shall not subcontract
any obligation under the Customer Agreement or this Agreement unless such
subcontractor is a Permitted Subcontractor; provided, however, that any and all
Major Subcontracts shall be subject to Company’s prior written consent.
Distributor shall be solely responsible for the engagement, management and
payment of its subcontractors, and shall be solely responsible for the acts,
omissions or defaults of its subcontractors and their agents, representatives
and employees. (ii) Terms and Conditions. In the event that Customer of a
Project imposes unfavorable terms and conditions in its Customer Agreement that
conflicts with or deviates from this Agreement, both Parties shall use best
efforts to negotiate with Customer the terms and conditions of the Customer
Agreement as the equal level with this Agreement. (iii) EPC Contractor. The
Parties intend that Distributor will be the EPC Contractor for any Project for
which it has exercised the ROFR. However, if Company provides its prior written
consent regarding the third party chosen to serve as the EPC Contractor for such
Project (a Project for which Distributor is not the EPC Contractor, a “Non-EPC
Project”) and the terms of such relationship, then Distributor may nonetheless
exercise the ROFR for such Project and the Parties may execute a Purchase Order
for such Project. All activities of any EPC Contractor (including without
limitation Distributor) shall be subject to the intellectual property provisions
set forth in Section 3(a), and Company (and not Distributor or any third party)
shall perform all activities which 9



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred010.jpg]
require opening a Bloom Energy Server, including without limitation in
connection with the commissioning of each Project. For the avoidance of doubt,
EPC Contractor pricing shall be taken into consideration by Distributor when
Distributor determines whether to exercise a ROFR, and the pricing set forth in
Section 5 shall not be subject to change arising out of costs and expenses
related to the EPC Contractor of a Project. (iv) Buy-Down LDs. Liquidated
damages commonly referred to as “buy-down liquidated damages” and assessed
prospectively for future performance of a Project based upon performance during
commercial operation of such Project (e.g. one (1) year or two (2) years of
commercial operation), do not form part of Company’s offer for any Project. If
buy-down liquidated damages are required by the rules of procurement for any
project (e.g. the rules of a request for proposals), then the Parties may, by
mutual written agreement, decide in writing to pursue such Project upon terms
and conditions with respect to such buy-down liquidated damages which are
mutually acceptable to the Parties; provided, that neither Party shall be under
any obligation to enter into any such agreement. (v) Performance Bond. If a
Customer Agreement requires Distributor to post a “performance bond” or
equivalent financial security to secure performance of the Delivery of the
Products and the passage of the Commissioning Test (a “Performance Bond”), the
Parties shall set forth in the applicable Purchase Order the requirements of
such financial security, and the Parties’ respective responsibility therefor;
provided, that in no event shall Company’s responsibility for posting a
Performance Bond exceed the lesser of (a) the pro-rata percentage of the
contract price under such Customer Agreement attributable to the supply of the
Products; and (b) one hundred percent (100%) of the Product Price of such
Products as set forth in the Purchase Order therefor. The contractual liability
of Company for failure to timely Deliver the Products or for the Products to
pass the Commissioning Test, together with the draw conditions for a Performance
Bond posted by Company, shall be set forth in the Purchase Order. The Parties
shall make best efforts to negotiate in the Customer Agreement to minimize
exposure related to such liabilities. (c)LTSA. (i) LTSA Negotiation. Company
shall be solely authorized and responsible for all marketing (including bid
materials), negotiation, and execution of any LTSA for any Project that is, or
is proposed to be, subject to a Customer Agreement. Distributor may not, without
Company’s prior written consent, make any representation on Customer’s behalf
with respect to any LTSA, including without limitation representation regarding
pricing, performance commitments, or limitations of liability. Distributor shall
have the opportunity to participate in LTSA negotiations with Company and
Customer for any LTSA that is subject to [***]. (ii) Company Performance
Liquidated Damages. Notwithstanding anything to the contrary in this Agreement,
Company’s total liability for performance liquidated damages for any Project
that is not a Non-EPC Project, for the term of the LTSA of such Project, shall
in no event exceed [***] (the foregoing, collectively, the “Company Performance
LD Cap”). (d) [***] (i) [***]. (ii) [***]. [***] Confidential Treatment
Requested 10



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred011.jpg]
(iii) [***]. (iv) [***]. 4. Commissioning and Pre-Commissioning Completion
Warranty. (a) Commissioning. Company shall perform the Commissioning Test at the
earliest practicable date after the Products are mechanically complete as a
complete Project (or, if such Project is in phases, a complete phase of such
Project), and have all governmental authorizations and third party consents
required to bring such Project (or phase thereof, as applicable) to operational
power levels and perform the Commissioning Test. Upon passage of the
Commissioning Test, Company shall deliver to Distributor a notice of
commissioning completion, substantially in the form set forth in Exhibit D
(“Notice of Commissioning Completion” and the date of commencement of operations
set forth therein, the “Commissioning Completion Date”). If the Products fails
to pass the Commissioning Test, Distributor may submit a claim under the
Pre-Commissioning Completion Warranty to Company for verification pursuant to
Section 4(b). (b) Pre-Commissioning Completion Warranty. (i) Pre-Commissioning
Completion Warranty. Subject to Section 4(b)(iii), Company warrants to
Distributor, that, during the period commencing upon Delivery and continuing
until the achievement of Commissioning of the Products for a Project
(“Pre-Commissioning Completion Warranty Period”), such Products shall be free
from physical defects in design, materials and workmanship that prevent such
Products from achieving Commissioning Completion (the “Pre- Commissioning
Completion Warranty”). The Pre-Commissioning Completion Warranty is not
transferable to any third person, including a Customer, without Company’s prior
written consent. (ii) Warranty Correction. If Products fail to satisfy the
Pre-Commissioning Completion Warranty during the Pre- Commissioning Completion
Warranty Period, Distributor shall make a written warranty claim to Company and
Company shall verify whether such warranty claim is valid. Company shall either
repair or replace (as determined by Company) the applicable Products (a
“Warranty Correction”) and re-perform the Commissioning Test within times
acceptable to Customer; provided, that if Company has commenced and thereafter
diligently pursued such Warranty Correction, but the nature of the specific
remedy cannot be performed at the time requested by Customer, then such period
shall conform to terms and conditions under Purchase Order . Company may, as it
deems necessary or appropriate, re-perform a Warranty Correction within such
period (as may be extended pursuant to the foregoing sentence). Upon completion
of the Warranty Correction, Company shall notify Distributor in writing, and
Commissioning Test shall be re-performed. Breach of the Pre-Commissioning
Completion Warranty shall not be extended to the Pre-Commissioning Completion
Warranty Period after the achievement of Commissioning Completion. If Company
fails to provide a Warranty Correction within the time required by the Customer
Agreement, and as a result Customer rejects the Products, then Company shall pay
to Distributor, as Distributor’s sole and exclusive remedy, an amount equal to
[***]. (iii) Exclusions. The Pre-Commissioning Completion Warranty shall not
cover any obligations on the part of Company to the extent caused by or arising
from (a) the Products affected by loss, vandalism, or other third-party actions
or omissions after Delivery; (b) any failure relating to failure of natural gas
supply to conform to the required specifications; (c) removal of any safety
device by any person other than Company, (d) accidents, abuse, improper third
party testing, [***] Confidential Treatment Requested 11



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred012.jpg]
(e) Force Majeure Events, or (f) commissioning, operation, repair, opening or
accessing, or modification of the Products by anyone other than Company or
Company’s authorized agents. (c) Technical Advisor. During the period of
construction, Company shall make reasonably available an employee of Company or
its affiliates during business hours (telephonically, via email, or at the Site,
as may be mutually agreed and coordinated) to serve as technical advisor
regarding Company technology (a “Technical Advisor”). Such Technical Advisor
shall provide interpretive advice to Distributor regarding the technical
specifications, installation manual, and other Product- specific information.
Such advice shall exclude any supervision, management, or evaluation of
Distributor’s or its contractors’ personnel, agents or subcontractors and work
relating thereto, and any responsibility for planning, scheduling or management
of Distributor’s work (including in connection with development or permitting).
5. Post-COD Warranty Matters. The Parties expect that, following Commissioning
Completion of the Products (a) the Products shall not be within the scope of
Distributor’s warranty to a Customer, as set forth in the Customer Agreement;
and (b) Company’s performance commitments and financial responsibility under the
LTSA do not include responsibility for damaged, defective, or otherwise
underperforming Ancillary Equipment. If the foregoing expectation is not
fulfilled in any Customer Agreement or LTSA, the Purchase Order for such
Products shall reflect the Parties’ respective responsibility to the other
Party, if any, for the damaged, defective, or otherwise underperforming Products
or Ancillary Equipment. 6. Prices and Payment. (a) Product Pricing. Pricing
applicable to Products subject to this Agreement (the “Product Price”) shall be
as follows: (i) Bloom Energy Server [***]. (ii) Company-Required Ancillary
Equipment: [***]. (b) [***]. (c) Invoicing. Company shall invoice Distributor
the Product Price applicable to the Products set forth in a Purchase Order as
follows: (i) Deposit: [***] invoiced upon receipt of a Purchase Order. (ii)
Delivery: [***] invoiced upon Delivery of such Products. (d) Payment. Except as
expressly provided in this Agreement, payment obligations are non- cancellable,
and payments made hereunder shall be irrevocable and non-refundable. Distributor
shall pay all invoices by no later than the Invoice Due Date. If Distributor
fails to make any payment when due, Company may, at its option and without
prejudice to its other remedies, suspend performance, defer delivery or seek
remedies available at law or in equity without liability to Company. (e) Taxes.
Taxes, duties or excises are not included in the fees charged for the Product,
except as may be set forth in the Incoterm applicable to the shipment of such
Product, as set forth in Section 7(d)(i)(1). If Company pays any taxes, duties
or excises which are not included in the fees charged for the Product, Company
shall itemize such taxes, duties or excises as a separate item on its invoices
to Distributor, and Distributor shall reimburse Company for such taxes, duties
or excises; provided, that [***] Confidential Treatment Requested 12



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred013.jpg]
Distributor shall not be required to make any such reimbursement if it provides
a valid tax exemption certificate to Company prior to Delivery of such Product.
(f) Late Payments. Interest shall accrue daily on amounts which are not paid by
the Party owing such amount when due pursuant to this Agreement at a rate equal
to the lesser of [***] per year or the highest rate permitted by Applicable Law
(if less than [***] per year). In the event that any payment to Company due
hereunder is overdue, Company reserves the right to suspend performance until
such delinquency is corrected. 7. Supply of Products. (a) Forecasts. During the
Term, Distributor shall provide Company with a good faith rolling twelve (12)
month forecast, updated quarterly, for units of the Products (in kW) to be sold
by Distributor hereunder during each month in such twelve (12) month period. (b)
Purchase Orders. Distributor shall initiate purchases under this Agreement by
submitting written purchase orders to Company substantially in the form set
forth as Exhibit C (each, a “Purchase Order”). Purchase Orders shall state unit
quantities, unit descriptions, requested delivery dates, shipping instructions,
and other matters, which shall in each case be subject to the Parties’ mutual
agreement. Neither Party shall be obligated to execute a Purchase Order, and no
Purchase Order shall be binding upon either Party until signed by each of
Distributor and Company. Once executed by both Parties, Purchase Orders shall be
non-cancelable for any reason other than due to a Force Majeure event that
causes the cancellation of such Project or in Distributor’s participation in
such Project. (c) Packing. All Products shipped by Company to Distributor under
this Agreement shall be packaged in accordance with instructions set forth in
the applicable Purchase Order. (d) Title; Risk of Loss; Acceptance; and
Shipment. (i) Title, Risk of Loss, and Acceptance. (1) Delivery. Title, risk of
loss, and acceptance of the Products shall pass from Company to Distributor upon
Delivery. “Delivery” shall mean: a. First 21 MW in 2018: The first 21 MW shipped
in 2018 shall pass to Distributor upon delivery at the named port of lading for
shipment in accordance with Section 7(d)(ii) in the United States of America. b.
After 21 MW in 2018: All other shipments shall pass to Distributor upon delivery
at the named port of unlading in the Republic of Korea, prior to unloading. (2)
Risk of Loss. For the avoidance of doubt, in the event of a conflict between
Section 7(d)(i)(1) and the Incoterm specified in Section 7(d)(ii)(1) with
respect to risk of loss, the risk of loss specified in Section 7(d)(i)(1) shall
control over the Incoterm and shall govern the Parties’ respective liabilities.
As between Company and Distributor, the insurance of Distributor shall be
responsible for insurable losses occurring on or after passage of risk of loss
from Company to Distributor pursuant to Section 7(d)(i)(1). (ii) Shipment Terms.
(1) All Products shall be shipped as follows: [***] Confidential Treatment
Requested 13



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred014.jpg]
a. First 21 MW in 2018: The first 21 MW shipped in 2018 shall be shipped Cost &
Freight (CFR) (Incoterms 2010) to named port of unlading in the Republic of
Korea. b. After 21 MW in 2018: All other shipments shall be shipped Delivered At
Terminal (DAT) (Incoterms 2010) to named port of unlading the Republic of Korea.
(2) Company shall pay for the cost of shipping up to the port of unlading in the
Republic of Korea, and Distributor shall be the importer of record and shall
responsible for all costs of import, including customs clearance, destination
fees, duties, taxes, on-carrier fees, and other charges at and from the port of
entry in the Republic of Korea. Regarding marine insurance, where Company ships
CFR, Distributor shall pay the costs of insurance during shipment, and where
Company ships DAT, Company shall pay the costs of insurance during shipment. (e)
Product Updates. Company shall have the right to make design modifications to
Products from time to time and in its sole discretion, at any time prior to the
execution of a Purchase Order for such Product. Following execution of a
Purchase Order for a Product, Company shall not, without the prior written
consent of Distributor, make design modifications to the Products set forth in
such Purchase Order that represent a material change to such Products’ form,
fit, or function. 8. Marketing and Administration. (a) Independent Contractor.
Distributor is an independent contractor, not an employee, agent, or
representative of Company. Distributor is not authorized to, and will not
attempt to, create or assume any obligation or liability, express or implied, in
the name of or otherwise on behalf of Company. Without limiting the generality
of the foregoing, Distributor will not enter into any contract, agreement or
other commitment, make any warranty or guaranty, or incur any obligation or
liability in the name or otherwise on behalf of Company. This Agreement will not
be interpreted or construed as creating or evidencing any agency, franchise,
association, joint venture or partnership among the Parties. (b) Marketing.
Distributor shall market, promote, and distribute the Products in the Territory
as Company’s “preferred partner” in the Territory and as otherwise mutually
agreed by the Parties. These efforts may include without limitation the use of
mailings, advertising, seminars, and other customary marketing techniques.
Company will provide support to Distributor for Market development activities,
and may choose to engage in marketing activities. (c) Feedback. Distributor
shall provide Company with prompt written notification of any comments or
complaints about the Products that are made by Customers, and of any problems
with the Products or their use that Distributor becomes aware of. Such written
notification shall be the property of Company, and shall be considered to be
part of Company’s Confidential Information. (d) Audit. Company shall have the
right to inspect and audit Distributor’s marketing, use, deployment, and
exploitation of the Products for compliance with the terms and conditions of
this Agreement. (e) Force Majeure. Neither Party shall be liable under any
circumstance, nor be deemed to be in breach of this Agreement, for any delay or
failure in performance or interruption of service resulting from Force Majeure.
In the case of a delay due to an event of Force Majeure, affected deadlines
shall be extended by a period of time equal to the time lost due to Force
Majeure. 9. Ownership. 14



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred015.jpg]
(a) Proprietary Rights. Company or its Suppliers own all right, title and
interest (including without limitation all intellectual property rights), in and
to the Products and any modifications or improvements thereto, whether or not
made by Company. Distributor acknowledges that the licenses granted under this
Agreement do not provide Distributor with title to or ownership of any
intellectual property rights contained in or related to the Products, but only a
right of limited use under the terms and conditions of this Agreement. Except as
expressly set forth in Section 3 and this Section 9, Company reserves all rights
and grants Distributor no licenses of any kind hereunder. Distributor hereby
assigns to Company all information, including but not limited to feedback or
suggestions, provided to Company with respect to the Products, and such
information shall be deemed Confidential Information. (b) License Grant. Subject
to the terms and conditions of this Agreement, Company grants to Distributor a
limited, non-exclusive, non-transferable, royalty-free license to market, sell
and offer to sell the Products to Customers within the Market during the Term,
including use of all Licensed Material for such purpose (the “Limited License”).
(c) Restrictions. The Limited License does not include any rights to, and
Distributor shall not (and shall not permit any Customer to) conduct any of the
following activities (such activities, the “Prohibited Activities”): (i)
Disassemble, decompile or “unlock”, translate, decode or otherwise reverse
engineer, or attempt in any manner to reconstruct or discover, any part of the
Products or other Licensed Materials; (ii) Modify, adapt, enhance, or create a
derivative work of the Products or other Licensed Materials. Only Company shall
have the right to modify, adapt, enhance or create a derivative work of the
Products or any other Licensed Material; (iii) Use the Licensed Materials to
develop or manufacture a product that is similar to Products or other Licensed
Materials; (iv) Open the covering, access the interior, or give others the
opportunity to open the covering or access the interior, of any Products. Only
Company and its authorized representatives may open or access such interior; (v)
Copy or remove any proprietary notices, labels, or marks on Licensed Materials
without Company’s prior written consent; (vi) Except as expressly permitted by
this Agreement, assign, sublicense, distribute, rent, lease, loan, sell,
transfer, network, publish, make available, or permit any third party access to
the Products or other Licensed Materials; (vii) Develop intellectual property,
or help any third party develop intellectual property, which could be asserted
against Company’s intellectual property in the Products or other Licensed
Materials; (viii) File any action (or directly or indirectly support or be
involved in any such action) in any court or agency which in any way attack the
validity, enforceability, ownership, or protectability of any intellectual
property of Company (including trade secrets), Confidential Information of
Company, or other proprietary Company information; or 15



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred016.jpg]
(ix) Cause or permit any third party to do any of the foregoing. (d) Software.
Distributor acknowledges that the Software may contain or be provided with
copyrighted software of Company’s Suppliers as identified in associated
documentation or other printed materials (“Third Party Software”) which is
obtained under a license from such Suppliers. All third party licensors and
Suppliers retain all right, title and interest in and to such Third Party
Software and all copies thereof, including all copyright and other intellectual
property rights. Distributor's use and distribution of any Third Party Software
shall be subject to and Distributor shall comply and cause all Customers to
comply with the applicable restrictions and other terms and conditions set forth
(i) in this Agreement or the Documentation applicable to the Software and (ii)
in such Third Party Software documentation or printed materials. (e) Proprietary
Notices. Distributor will ensure that all copies of the Products will
incorporate copyright and other proprietary notices in the same manner that
Company incorporates such notices in the Products or in any manner reasonably
requested by Company. Distributor will not remove any copyright or other
proprietary notices incorporated on or in the Products by Company. (f) Use of
Trademarks. During the term of this Agreement, Distributor may advertise the
Products under the trademarks, marks, and trade names that Company may provide
from time to time (the “Company Trademarks”). Distributor understands that
Company has applied for applicable federal and state registration of certain of
its trademarks and agrees, upon Company’s request, to so indicate on the
Products and in any advertisement, promotional materials or other documents that
contain the Products’ names. Nothing herein will grant to Distributor any right,
title or interest in Company Trademarks. At no time during or after the term of
this Agreement will Distributor challenge or assist others to challenge Company
Trademarks or the registration thereof or attempt to register any trademarks,
marks or trade names confusingly similar to those of Company. Distributor will
follow reasonable trademark usage guidelines communicated by Company, will
provide examples of its usage of Company Trademarks upon request by Company, and
will promptly correct any deviations from such guidelines upon notification by
Company of such deviations. (g) Use of Trade Names. Distributor will present and
promote the sale of the Products fairly. Distributor may represent itself as an
authorized Distributor of Company and use Company’s product names in
Distributor’s advertising and promotional media provided (i) that Distributor
conspicuously indicates in all such media that such names are trademarks of
Company and (ii) that Distributor submits all such media to Company for prior
approval and satisfies the requirements set forth in paragraph (c) above. Upon
termination of this Agreement for any reason, Distributor will immediately cease
all use of the Products’ names and Company Trademarks and, at Distributor’s
election, destroy or deliver to Company all materials in Distributor’s control
or possession which bear such names and trademarks, including any sales
literature. Distributor will not challenge any intellectual property rights
claimed by Company in such trademarks. (h) Use of Marketing Materials. Company
may provide Distributor with marketing materials, such as marketing literature,
Company logos, and/or artwork, as Company may determine in its sole discretion
(the “Marketing Materials”). Company hereby grants Distributor permission to
use, reproduce, translate, and distribute the Marketing Materials solely in
connection with Distributor’s distribution of Products hereunder. Distributor
hereby assigns to Company all intellectual property rights in any and all
translations of the Marketing Materials. Upon termination of this Agreement for
any reason, Distributor will immediately cease all use of the Marketing
Materials and, at Distributor’s election, destroy or deliver to Company all
Marketing Materials in Distributor’s control or possession. 16



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred017.jpg]
10. Confidentiality. (a) Confidential Information. During the period this
Agreement is in effect and for ten (10) years thereafter, the Parties shall hold
Confidential Information of the other Party in confidence and use the same
degree of care, but in no event less than reasonable care, to avoid disclosure
of Confidential Information as it uses with respect to its own confidential and
proprietary information of similar type and importance. The receiving Party
agrees to disclose Confidential Information only to its employees or other
agents who have a bona fide need to know solely to perform its obligations or
exercise its rights hereunder, who will each agree to comply with this section.
The receiving Party shall not sell, license, sublicense, publish, display,
distribute, disclose or otherwise make available the Confidential Information to
any third party nor use such information except as authorized by this Agreement.
The receiving Party shall immediately notify the disclosing Party of the
unauthorized disclosure or use of the Products or Confidential Information and
to assist Company in remedying such unauthorized use or disclosure. It is
further understood and agreed that any breach of this Section 10 or Section 9(c)
is a material breach of this Agreement and any such breach would cause
irreparable harm to the disclosing Party, entitling the disclosing Party to
injunctive relief in addition to all other remedies available at equity or law.
Notwithstanding the above, non-public information contained in an RFP and the
prices hereunder shall be Confidential Information of both Parties. (b)
Exceptions. Notwithstanding the above, receiving Party shall be under no
obligation not to disclose any information that it can prove: (i) was in the
public domain at the time it was disclosed or has entered the public domain
through no fault of the receiving Party; (ii) was known to the receiving Party,
without restriction, at the time of disclosure, as demonstrated by files in
existence at the time of disclosure; (iii) is disclosed with the prior written
approval of the disclosing Party; (v) becomes known to receiving Party, without
restriction, from a source other than the disclosing Party without breach of
this Agreement by receiving Party; or (vi) is disclosed pursuant to the order or
requirement of a court, administrative agency, other governmental body, or the
requirements of a public stock exchange; provided, however, that receiving Party
shall provide prompt notice thereof to disclosing Party to enable disclosing
Party to seek a protective order or otherwise prevent or restrict such
disclosure. 11. Indemnification. (a) Intellectual Property Indemnification. (i)
Company shall indemnify, defend and hold Distributor harmless against any third
party action (including a Customer) alleging that the Products infringe any
valid U.S. patent or copyright, and Company shall pay all settlements entered
into, and all final judgments and costs (including reasonable attorneys’ fees)
awarded against Distributor in connection with such action, provided Distributor
(i) notifies Company promptly in writing of any such action, (ii) gives Company
exclusive control and authority over the defense or settlement of such action,
(iii) does not enter into any settlement or compromise of any such action
without the prior written consent of Company and (iv) provides all reasonable
assistance to Company at the request and expense of Company. If any Licensed
Material becomes, or in the opinion of Company may become, the subject of an
infringement claim, Company may, at its option, (i) procure for Distributor the
right to continue using such Licensed Material, (ii) modify or replace such
Licensed Material with substantially equivalent non- infringing products, or
(iii) require the return of such Licensed Material and refund to Distributor a
pro-rata portion of the Product Price of such Licensed Material on a depreciated
basis, without depreciation for the first year after achievement of
Commissioning, and thereafter on a straight line amortization of the Product
Price equal to the term of the LTSA (e.g. nineteen year amortization for 17



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred018.jpg]
a twenty-year LTSA); with the provision of remedies pursuant to this Section
11(a)(i) being the sole and exclusive remedies for an infringement claim subject
to this Section 11(a). (ii) Company shall have no indemnification obligations
with respect to any third party action alleging that (i) the use of any
Products, or any part of them, in combination with products or technology not
supplied by Company, or (ii) any service or other process utilizing any
Products, infringes any third party intellectual property right, and in such
event Distributor will indemnify, defend and hold harmless Company, and its
officers, directors and employees, against any such action, and Distributor will
pay all settlements entered into, and all final judgments and costs (including
reasonable attorneys’ fees) awarded against such party in connection with such
action, provided Company (i) notifies Distributor promptly in writing of any
such action, (ii) gives Distributor exclusive control and authority over the
defense or settlement of such action, (iii) does not enter into any settlement
or compromise of any such action without Distributor’s prior written consent and
(iv) provides all reasonable assistance to Distributor at the request and
expense of Distributor. (b) Mutual Indemnification. Except as otherwise set
forth in this Agreement, each Party (such Party providing indemnification, the
“Indemnifying Party”) shall indemnify, defend and hold harmless the other Party
and its affiliates, and each of their respective directors, officers, members,
shareholders, employees and contractors (collectively, the “Indemnified
Parties”), from and against all third party (not including affiliates, third
party beneficiaries, or persons with an equity or security interest the
Indemnified Party or its assets) claims, demands, actions, causes of action, and
proceedings (“Claims”) for injury or death of any person or loss or damage to
property, in each case to the extent caused by the Indemnifying Party’s gross
negligence or willful misconduct; provided, that the Indemnified Party shall
provide the Indemnifying Party prompt notice of any such Claim, authorize the
Indemnifying Party to settle or defend such Claim, provide the Indemnifying
Party control of the defense of such Claim, and assist such defense (at the
Indemnifying Party’s reasonable expense) upon request of the Indemnifying Party.
Notwithstanding the foregoing, an Indemnifying Party shall not be required to
indemnify, defend or hold harmless for any Claim arising out of the negligence,
willful misconduct or breach of this Agreement by the Indemnified Party. The
provision of remedies pursuant to this Section 11(b) are the sole and exclusive
remedies for an indemnification claim subject to this Section 11(b). 12. Limited
Warranties. EXCEPT AS EXPRESSLY PROVIDED PURSUANT TO THE PRE- COMMISSIONING
COMPLETION WARRANTY SET FORTH IN SECTION 4(b) AND SECTION 5 HEREIN, THE PRODUCTS
ARE PROVIDED “AS IS”, AND COMPANY AND ITS SUPPLIERS MAKE NO WARRANTY, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO PRODUCTS OR ANY PART THEREOF,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF TITLE, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR THOSE ARISING FROM COURSE
OF PERFORMANCE, DEALING, USAGE OR TRADE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NEITHER COMPANY NOR ANY OF ITS SUPPLIERS WARRANT THAT THE PRODUCTS OR
ANY PART THEREOF WILL MEET DISTRIBUTOR’S REQUIREMENTS OR BE UNINTERRUPTED, OR
ERROR-FREE, OR THAT ANY ERRORS IN THE PRODUCTS WILL BE CORRECTED. 13. Term and
Termination. (a) The term of this Agreement shall commence on the Effective Date
and terminate on December 31st, 2021 (the “Initial Term”). Thereafter, this
Agreement shall be renewed automatically 18



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred019.jpg]
for three (3) year renewal terms (each a “Renewal Term”), unless not extended by
either Party pursuant to the following sentence (the Initial Term and any
Renewal Term, together, the “Term”). Commencing six (6) months prior to the
expiration of the Initial Term or any Renewal Term, the Parties shall discuss
whether to extend the Term for the immediately succeeding Renewal Term, upon
mutually-agreed terms; provided, that if the annual target established pursuant
to Section 2(e) for the concluding year has been satisfied, neither Party may
prevent the Term for extending for the immediately succeeding Renewal Term.
During each such six (6) month period, neither Party may terminate this
Agreement. Subject to the foregoing, if the annual target for the concluding
year has not been satisfied, then upon the conclusion of such six (6) month
period, either Party may, without liability, terminate the Agreement by written
notice to the other Party, with such termination to become effective upon the
expiration of such calendar year (without renewal). (b) Termination for Cause.
Except as set forth in the last sentence of this Section 13(b), if either Party
defaults in the performance of any material provision of this Agreement, then
the non- defaulting Party may give written notice to the defaulting Party that
if the default is not cured within thirty (30) days the Agreement will be
terminated. If the non-defaulting Party gives such notice and the default is not
cured during the thirty-day period, then the Agreement shall automatically
terminate at the end of that period. Notwithstanding the foregoing, if
Distributor breaches the provisions of Section 9 hereof, then the Company shall
be entitled to terminate this Agreement effective immediately upon delivery of
written notice to Distributor. (c)Termination for Insolvency and Related Events.
This Agreement shall terminate, without notice, (i) upon the institution by or
against either Party of insolvency, receivership or bankruptcy proceedings or
any other proceedings for the settlement of such Party’s debts, (ii) upon either
Party’s making an assignment for the benefit of creditors, or (iii) upon either
Party’s dissolution or ceasing to do business. (d) Effect of Termination.
Purchase orders and services contracted during the Term shall survive the
expiration or earlier termination of the Agreement. Subject to the foregoing, if
this Agreement is terminated, then all of Distributor’s rights and licenses with
respect to the Products shall terminate, provided that each Customer license
granted in accordance with this Agreement shall survive in accordance with its
terms, subject to termination for default in accordance with its terms. Upon
termination, Distributor must destroy all any and all promotional literature,
price quotations, order forms, data, information and other items received by
Distributor from Company in connection with this Agreement. (e) Limitation of
Liability. In the event of termination by either Party in accordance with any of
the provisions of this Agreement, neither Party shall be liable to the other,
because of such termination, for compensation, reimbursement or damages on
account of the loss of prospective profits or anticipated sales or on account of
expenditures, inventory, investments, leases or commitments in connection with
the business or goodwill of either Party. Termination shall not, however,
relieve either Party of any obligations incurred prior to the termination,
including, without limitation, i) the obligation of Distributor to pay Company
for Products purchased prior to such termination or ii) the obligation of
Company to provide purchased Products to Distributor. (f) Survival of Certain
Terms. The provisions of Sections 1 and Sections 9-13, and Section 17-18 of this
Agreement, and all payment obligations incurred during the term of this
Agreement, shall survive the expiration or termination of this Agreement for any
reason. All other rights and obligations of the parties shall cease upon
termination of this Agreement. 19



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred020.jpg]
14. Import and Export Requirements. Distributor shall, at its own expense, pay
all import and export licenses and permits, customs charges and duty fees, if
any, and shall take all other actions, if any, required to accomplish the export
and import of the Products purchased by Distributor. The Products are
specifically subject to U.S. Export Administration Regulations. Distributor
agrees to strictly comply with all export, re-export and import restrictions and
regulations of the Department of Commerce or other agency or authority of the
United States or the Territory or other applicable countries, and not to
transfer, or authorize the transfer of, directly or indirectly, the Products or
any direct product thereof to a prohibited country or otherwise in violation of
any such restrictions or regulations. Distributor agrees to ensure that the
Products provided hereunder are only installed in the Territory. Distributor’s
failure to comply with this Section is a material breach of this Agreement. 15.
Compliance with Laws; Business Practices. (a)Each Party shall comply with, and
ensure that its contractors and employees comply with, all laws and regulations
of the United States and all other jurisdictions in which such Party carries out
activities under or related to this Agreement, including laws prohibiting
bribery and other unethical business practices. Without limitation, the Parties’
performance of this Agreement shall comply with including, but not limited to
the Foreign Corrupt Practices Act of 1977 of the United States and, as
applicable, the Improper Solicitation and Graft Act (Kim Young Ran Act), and,
all other applicable anti-corruption legal requirements and with all applicable
embargo and other economic sanctions legal requirements. (b)Notwithstanding any
provisions herein to the contrary, each Party shall indemnify, defend and hold
harmless the other Party and its officers, directors, Affiliates, employees and
representatives from and against any claim, loss, damages, liability, expense or
cost of whatever nature, including reasonable attorneys’ fees and costs, arising
out of or related to such Party’s or its employee’s or agent’s failure to comply
with applicable law as provided in this Section 15(a). The obligation of each
Party under this Section 15 shall survive the termination or expiration of this
Agreement. Any breach or threatened breach of Section 15(a) by a Party shall
give the other Party the immediate right to terminate this Agreement. 16. Export
Compliance. Distributor shall not export, re-export, resell, ship or divert
directly or indirectly any portion of the Products or other technical
information supplied hereunder in any form, including without limitation any
technical data furnished hereunder, to any country except as the laws of the
United States of America expressly permit, or for which an export license or
other governmental approval is required, without first obtaining such license or
approval. This obligation shall survive any termination of this Agreement. 17.
Limitation of Liability. (a) NEITHER COMPANY NOR DISTRIBUTOR SHALL BE LIABLE TO
THE OTHER BY REASON OF LOSS OF PROFITS, OR FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES (OR DIRECT DAMAGES IN THE CASE OF THE
SUPPLIERS) ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, TORT (INCLUDING
WITHOUT LIMITATION NEGLIGENCE), STRICT LIABILITY OR OTHERWISE ARISING OUT OF OR
UNDER THIS AGREEMENT OR ANY USE OR INABILITY TO USE THE PRODUCTS OR EQUIPMENT,
OR FOR BREACH OF THIS AGREEMENT.EACH PARTIES’ TOTAL LIABILITY ARISING OUT OF OR
UNDER THIS AGREEMENT, OR FOR BREACH OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT
(INCLUDING WITHOUT LIMITATION NEGLIGENCE), STRICT LIABILITY OR 20



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred021.jpg]
OTHERWISE, SHALL NOT EXCEED FOR ANY PURCHASE ORDER THE CONTRACT AMOUNT PURSUANT
TO SUCH PURCHASE ORDER. (b). Notwithstanding the limitations of liability set
forth in Section 17(a), such limitations of liability shall not apply to or
limit in anyway any liability of Distributor or Company (i) arising from fraud
or willful misconduct or gross negligence of such Party; or (ii) in respect of
any obligation of such Party to indemnify for third party claims pursuant to
Section 11 (including without limitation in respect of costs and expense
incurred by the indemnified Party in respect of such third party claim) 18.
General. (a) Governing Law. This Agreement is governed and interpreted in
accordance with the laws of the State of California and the United States of
America without reference to conflicts of laws principles and excluding the
United Nations Convention on Contracts for the Sale of Goods. (b) Dispute
Resolution. (i) All controversies, claims, disputes or difference in connection
with this Agreement shall be finally settled by arbitration administered by the
Korean Commercial Arbitration Board (“KCAB”) in accordance with the
International Arbitration Rules of the KCAB. The venue of arbitration
proceedings and seat of arbitration shall be Seoul, the Republic of Korea. (ii)
The number of arbitrators shall be three, with Company and Distributor
nominating one arbitrator each and the two arbitrators shall jointly nominate
the third arbitrator. (c) Assignment. Distributor shall not transfer, assign or
delegate this Agreement or any rights or obligations hereunder, whether
voluntarily, by operation of law or otherwise, without the prior written consent
of Company. Subject to the foregoing, the terms and conditions of this Agreement
shall be binding upon and inure to the benefit of the parties to it and their
respective heirs, successors, assigns and legal representatives. (d) Merger,
Modification and Waiver. This Agreement constitutes the entire agreement between
Company and Distributor with respect to the subject matter hereof, and merges
all prior negotiations and drafts of the parties with regard thereto. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, by Company shall be effective unless in writing. If there
is any conflict between the terms and conditions of this Agreement and the terms
and conditions of any Purchase Order or other document, the terms and conditions
of this Agreement shall prevail; provided, that if a specific provision of a
Purchase Order expressly states that it prevails in the event of conflict with
the terms and conditions of this Agreement, then such specific provision of such
Purchase Order shall prevail. The waiver of one breach or default or any delay
in exercising any rights shall not constitute a waiver of any subsequent breach
or default. (e) Severability. If any of the provisions of this Agreement is held
by a court of competent jurisdiction to be invalid or unenforceable under any
applicable statute or rule of law, it shall be replaced with the valid provision
that most closely reflects the intent of the parties and the remaining
provisions shall continue in full force and effect. (f) Notices. All notices
permitted or required under this Agreement shall be in writing and shall be
delivered in person; by courier, overnight delivery, or confirmed fax; or mailed
by first class, registered or certified mail, postage prepaid, to the address of
the Party specified in this Agreement or 21



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred022.jpg]
such address as either Party may specify in writing. Such notice shall be deemed
to have been given upon receipt. Company Distributor Bloom Energy Corporation SK
Engineering & Construction Co., Ltd. 1299 Orleans Drive 32, Insadong 7-gil,
Jongno-gu Sunnyvale, California 94089 Seoul 03149, Korea Attn: General Counsel
Attn: WangJae (Justin) Lee (g) Counterparts. This Agreement may be executed in
any number of separate counterparts and delivered by electronic means (including
in Portable Document Format (.PDF) and digital signature formats such as
DocuSign), each of which shall be deemed an original and all of which together
shall constitute one instrument. (h)Advice of Legal Counsel. Each Party
acknowledges and represents that, in executing this Agreement, it has had the
opportunity to seek advice as to its legal rights from legal counsel and that
the person signing on its behalf has read and understood all of the terms and
provisions of this Agreement. This Agreement shall not be construed against any
Party by reason of the drafting or preparation thereof. 22



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred023.jpg]
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives. COMPANY DISTRIBUTOR BLOOM ENERGY
CORPORATION SK ENGINEERING & CONSTRUCTION CO., LTD. By:
________________________________ By: ________________________________ Name: KR
Sridhar Name: Jaehyun (Jason) Ahn Title: Chairman & CEO Title: President & CEO
Date: November 14, 2018 Date: November 14, 2018



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred024.jpg]
EXHIBIT A to Preferred Distributor Agreement COMPANY-REQUIRED ANCILLARY
EQUIPMENT 1. Exhaust kit (only for stacked units) 2. Interface frame, stacked
(only for stacked units) 3. Mechanical installation kit 4. Electrical
installation kit 5. Plumbing installation kit 6. Telemetry cabinet 7. Water
Distribution Module 8. Water Distribution Module installation kit 9. Cosmetic
side panels 10. Cosmetic rear panels (if systems not installed back-to-back) 11.
Forklift cover panels 12. Varmint protection kit 13. Signage kit 14.
Installation alignment fixture



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred025.jpg]
EXHIBIT B to Preferred Distributor Agreement PERMITTED SUBCONTRACTORS [***]: -
[***] - [***] - [***] [***]: - [***] - [***] - [***] [***] Confidential
Treatment Requested



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred026.jpg]
EXHIBIT C to Preferred Distributor Agreement FORM OF PURCHASE ORDER [To be
agreed in writing by the Parties.] [Signatures Follow] IN WITNESS WHEREOF, the
Parties have caused this Purchase Order to be executed by their duly authorized
representatives. PROPOSED: ACCEPTED: SK ENGINEERING & CONSTRUCTION BLOOM ENERGY
CORPORATION CO., LTD. Signature: Signature: ________________________________
________________________________ Name: Name: ________________________________
________________________________ Title: Title: ________________________________
________________________________ Date: Date: ________________________________
________________________________



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred027.jpg]
EXHIBIT D to Preferred Distributor Agreement FORM OF NOTICE OF COMMISSIONING
COMPLETION Installation Information and Notice of Acceptance Customer: {Insert
Contract Customer Name} Customer Address: {Insert Site Address} {Insert City,
State, Zip} Site Address: {Insert Site Name (Site ID)} {Insert Site Address}
{Insert City, State, Zip} Bloom Energy Sales Order Number: Installation
Information Installation Full Power Product Serial Number Shipment Date Complete
Date Date Acceptance Details By signing below, Bloom Energy represents that the
Product in aggregate at the installation Site has passed the following
Commissioning tests: Test Name Date Status Electrical Tie In Connection Complete
Commissioning Complete Complete System Startup Complete Permission to Operate
Complete Full Power Date Complete



--------------------------------------------------------------------------------



 
[ex1028skecbloompreferred028.jpg]
Bloom Energy Corporation Signature Name Date 3/19/2019 Page 28 of 28



--------------------------------------------------------------------------------



 